Motion Granted; Appeal Dismissed and Memorandum Opinion
filed March 3, 2011.

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-10-01166-CR

 
Lawrence W. Atkins, Appellant
V.
The State of Texas, Appellee
 

On Appeal from the 23rd District
Court
Brazoria County, Texas
Trial Court Cause No. 34,410-3

 
MEMORANDUM  OPINION
 
A jury convicted appellant of the offenses of
aggravated sexual assault and prohibited sexual conduct and sentenced him to
confinement for life in the Institutional Division of the Texas Department of
Criminal Justice on October 9, 1998.  His conviction was affirmed in an
unpublished opinion.  Atkins v. State, No. 14-98-01368-CR (Tex. App.—Houston
[14th Dist.] 2001, no pet.) (not designated for publication).  
On November 15, 2010, appellant filed a new notice of
appeal, asserting newly discovered evidence.  We lack jurisdiction over this
attempted appeal.  The exclusive post-conviction remedy in final felony
convictions in Texas courts is through a writ of habeas corpus pursuant to
article 11.07 of the Code of Criminal Procedure.  See Tex. Code Crim.
Proc. Ann. art. 11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991).
On February 14, 2011, the State filed a motion to
dismiss this appeal.  The motion is granted and the appeal is dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Seymore, and McCally.
Do
Not Publish — Tex. R. App. P. 47.2(b).